DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Applicant’s amendments to the claims and arguments filed on April 25, 2022 have been received and entered. Claim 1 has been amended, while claims 2-7, 9-18, 20-27 30-31, 33-64 have been canceled. Claim 73 is newly added. Claims 1-3, 8, 19, 28-29, 32, 65-72 and 73 are pending in the instant application.  
Election/Restrictions
Applicant’s election without traverse of claims 1, 8, 19, 28-29, 32, 65-71 (Group I) in the reply filed on December 17, 2020 was acknowledged.

Priority
This application claims priority from US provisional application no. 62/586,813 filed on 11/15/2017.
Claims 1-3, 8, 19, 28-29, 32, 65-72 and 73 are under consideration.

Withdrawn-Claim Rejections - 35 USC § 103
Claim 1-3, 6, 8, 19, 28, 65-71 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al (US 20120148577, dated 06/14/2012), Dalla-Favera et al (US 6268138, dated 7/31/2001)  and  Monach et al (Arthritis & Rheumatism, 2010,   62, ( 1), 9-21). Applicants’ argument and amendment of base claim 1 pertaining to CTX dosage, the previous rejection is rendered moot and hereby withdrawn in view of newly cited art of McKinley. The claims are however subject to new rejections over the prior art of record, as set forth below.
Claim 1, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al (US 20120148577, dated 06/14/2012), Dalla-Favera et al (US 6268138, dated 7/31/2001)  and  Monach et al (Arthritis & Rheumatism, 2010,   62, ( 1), 9-21) and  Haley et al (US 2010/0129329 , dated 05/27/2010). The rejection is withdrawn for the reasons discussed supra. 

Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 8, 19, 28, 65-72 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al (US 20120148577, dated 06/14/2012), Dalla-Favera et al (US 6268138, dated 7/31/2001)  and  McKinley et al., (Clin J Am Soc Nephrol. 2009, 4:1754-1760). 
With respect to claim 1, Fuchs teaches a method for performing a bone marrow transplant in a patient (see para. 71), the method comprising: administering to the patient a population of cyclophosphamide-resistant modified cells, wherein transplant cells are bone marrow cells, hematopoietic stem cells or hematopoietic progenitor cells, or other stem cells or progenitor cells (see para. 10). Fuchs et al teaches method further comprises administering at least one non-myeloablative dose of a chemotherapeutic agent that cyclophosphamide post transplantation of cyclophosphamide-resistant modified cells (see para. 16). It is noted that Fuchs et al contemplated “transplantation” of cells includes the administration of cells that have been grown in vitro, and may have been genetically modified, (see para. 51).  It is further disclosed that the hematopoietic progenitor stem cells possess high levels of aldehyde dehydrogenase, rendering them resistant to cyclophosphamide (see para. 31).
Regarding claim 8, Fuchs et al teach the method of claim 1, wherein the cells are stem cells or immune cells (see para. 9, 13, 33). 
With respect to claim 28, Fuchs et al teach that the method of claim 1, wherein the patient is not myeloablated and/or immunocompromised as a result of the administration of the at least one non-myeloablative dose of the oxazaphosphorine drug such as cyclophosphamide. Fuchs et al define the term "non-myeloablative," as a property of a compound such as, for example, an oxazaphosphorine drug such as cyclophosphamide, whereby the compound does not have a cytotoxic effect on myeloid stem cells, for example, and hematopoietic progenitor stem cells. In some embodiments, a non-myeloablative agent used in the methods described herein has a cytotoxic effect on the circulating mature lymphocytes (e.g., NK cells, and T and B lymphocytes) while sparing the progenitor cells, e.g., hematopoietic progenitor stem cells that are capable of reconstituting the immune system (see para. 48).
Regarding claim 65, Fuchs et al teach wherein the stem cell are bone marrow cells, hematopoietic stem cells or hematopoietic progenitor cells, or other stem cells or progenitor cells (see para. 10).  
With respect to claim 66, Fuchs et al teach that the transplant cells include those cells arising from the ectoderm, mesoderm, or endoderm germ cell layers. Such cells include, but are not limited to cells of the immune system including B and T lymphocytes, plasma cells, macrophages/monocytes, dendritic cells, neutrophils, eosinophils, mast cells (see para. 33). 
Regarding Claim 67, Fuchs teaches that the source of the cells to be transplanted may be autologous, allogeneic, xenogeneic, or a combination thereof (see para. 51).
With respect to claim 72, Fuchs teaches that at least one non-myeloablative dose of the chemotherapeutic agent that is cyclophosphamide administered post transplantation of the modified cells (see para. 16).
Regarding claim 73, Fuchs teach administering another non-CTV chemotherapeutics such as fludarabine or busulfan (see para. 88, 91).
Fuchs differ from claimed invention by not disclosing the (i) patient has HIV infection, (ii) the population of cyclophosphamide resistance modified cells comprises a heterologous gene encoding aldehyde dehydrogenase 1 (ALDH1) and (iii) the non-myeloablative dose of cyclophosphamide is from about 0.16 mg/kg/day to less than 2.5 mg/kg/day.
Dalla-Favera cure the deficiency by teaching a modified cell comprising a heterologous gene encoding aldehyde dehydrogenase by introducing into the hematopoietic cells a double-stranded DNA retroviral vector encoding a human cytosolic aldehyde dehydrogenase inserted into a site within a region of the vector which is not essential for its replication into hematopoietic cells, Col. 7, lines. 40-46).
Regarding claims 32, 65, Dalla-Favera teaches using cells comprising vectors encoding ALDH1 to combat HIV (col. 7, lines. 40-46;). It is further disclosed that another example is to generate cells which is capable of conferring resistance to human immunodeficiency virus (HIV) infection by using DNA sequences coding dominant negative products or anti-sense RNAs capable of interfering at various levels with HIV infection may be introduced into CD34+ cells using Aldh1 gene as selectable marker. The introduction of these DNA sequences should constitute an HIV-resistant T cell compartment in vivo, Col. 12, Lns. 58-65). 
With respect to claim 68, Dalla-Favera teaches conferring cyclophosphamide resistance to a cell by introducing an expression vector encoding ALDH1. It  is one objective of this invention is to construct a retroviral vector capable of conferring resistance to the anti-cancer drug cyclophosphamide. This will be done by using the human aldehyde dehydrogenase gene which has been shown to confer resistance to cyclophosphamide and its anti-cancer analogs (see col.  11, lines 25-30).
Regarding claims 69-70, Dalla-Favera teaches a retroviral or adenoviral vector encoding ALDH1 (col. 7, lines. 40-46; col. 5, lines. 27). 
The combination of reference differs from claimed invention by not disclosing the non-myeloablative dose of cyclophosphamide is from about 0.16 mg/kg/day to less than 2.5 mg/kg/day.
However, before the effective filing date of instant application, McKinley taches a non-myeloablative dose of cyclophosphamide ranges from 1.0 to 1.5 mg/kg/day (see abstract, page 1759, col. 1, para. 2) . it is disclosed that cyclophosphamide at 2.5 mg/kg per is associated with a significantly greater incidence of serious adverse events including leucopenia, all infections, and serious infections (see page 1759, col. 2, para. 1). 
Accordingly, in view of the teachings of Fuchs, Dalla-Favera and McKinley, it would have been prima facie obvious for one of ordinary skill in the art to combine the teaching of prior art to modify the method of Fuchs by administering to the patient a population of cyclophosphamide-resistant modified cells that is transfected with  a vector encoding ALDH1 to express higher  levels of ALDH1 within a cell to further increase the its ability to withstand non- myeloablative dose of cyclophosphamide exposure to treat a subject to combat  HIV infection with a bone marrow transplant in combination with non-myeloablative levels of cyclophosphamide, as suggested by McKinley, with a reasonable expectation of success, before the effective filing date of instant application. One of ordinary skill in the art would be motivated to do so because prior art suggested that the higher stable expression of ALDH1 in hematopoietic cell should make them and their progeny resistant to cyclophosphamide (see para. 48 of Fuchs and col. 11, lines 15-17) and facilitate higher engraftment of the gene modified bone marrow cells in the treatment of viral infection.  It would be further obvious to one of ordinary skill in the art to optimize the dose of cyclophosphamide from about 1.5 mg/kg/day to less than 2.5 mg/kg/day as suggested in McKinley, with a reasonable expectation of success. Said modification amounting to combining prior art elements according to known methods to yield predictable results. It is relevant to point out since the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges of concentration and duration of treatment involves only routine skill in the art in view of teaching of McKinley ((see MPEP 2144.05). One of ordinary skill in the art would be motivated to determine an optimal dose for providing a non-myeloablative dose of cyclophosphamide so as to replenish immune cells via bone marrow transplant in patient in need thereof without causing cytotoxic effects to the newly transplanted cells (Fuchs para. 65-66). One who would have practiced the invention would have had reasonable expectation of success because (i) prior art explicitly teaches transfecting hematopoietic cell with different type to vector to express ALDH1 to increase the levels of ALDH1 within a cell to further increase the cell's ability to withstand cyclophosphamide exposure for the purpose of treating a subject having HIV with a bone marrow transplant in combination with non-myeloablative levels of cyclophosphamide and (ii) prior art explicitly teaches workable dose range of cyclophosphamide and it was routine to optimize the non-myeloablative dose of cyclophosphamide that reduces the adverse effect of cyclophosphamide(CTX). It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, as recited the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claim 1, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al (US 20120148577, dated 06/14/2012), Dalla-Favera et al (US 6268138, dated 7/31/2001)  and  McKinley et al., Clin JAm Soc Nephrol. 2009, 4:1754-1760) and  Haley et al (US 2010/0129329 , dated 05/27/2010).
The teaching of Fuchs, Dalla-Favera and McKinley have been discussed above and relied in same manner here. Fuchs teaches a method for performing a bone marrow transplant in a patient (see para. 71), the method comprising: administering to the patient a population of cyclophosphamide-resistant modified cells, wherein transplant cells are bone marrow cells, hematopoietic stem cells or hematopoietic progenitor cells, or other stem cells or progenitor cells(see para. 10). Fuchs et al teaches method further comprises administering at least one non-myeloablative dose of a chemotherapeutic agent that cyclophosphamide post transplantation of cyclophosphamide-resistant modified cells (see para. 16). It is noted that Fuchs et al contemplated “transplantation” of cells includes the administration of cells that have been grown in vitro, and may have been genetically modified, (see para. 51).  It is further disclosed that the hematopoietic progenitor stem cells possess high levels of aldehyde dehydrogenase, rendering them resistant to cyclophosphamide (see para. 31). Fuchs differ from claimed invention by not disclosing patient does not experience clinically relevant anemia, neutropenia, thrombocytopenia, pancytopenia, low platelet, low white blood cells, or any combination thereof or related symptoms.
Haley cure the deficiency by teaching bone marrow transplant cells expressing ALDH reduce the occurrence of thrombocytopenia. In one embodiment, the methods of the invention are useful for the treatment of patients having: diseases resulting from a failure or dysfunction of normal blood cell production and maturation, hyperproliferative stem cell disorders, aplastic anemia, pancytopenia, thrombocytopenia (see para. 21-22).
Accordingly, in view of the teachings of Fuchs, Dalla-Favera, McKinley  and Haley, it would have been prima facie obvious for one of ordinary skill in the art to combine the teaching of prior art to modify the method of Fuchs, Dalla-Favera, McKinley with the teaching of Haley for the purpose of preventing myeloablative-related conditions such as thrombocytopenia in subjects receiving bone marrow transplants, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  One who would have practiced the invention would have had reasonable expectation of success because prior art explicitly reported preventing hematologic toxicity including thrombocytopenia by transplanting aldehyde dehydrogenase expressing stem cells. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, — USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, as recited the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
 Applicant disagree with the rejection arguing Fuchs reports the “use of high-dose, post-transplantation oxazaphosphorine drugs for reduction of transplant rejection.” Specifically, Fuchs defines “high-dose,” in part, “that is a 50 mg/kg/day dose of an oxazaphosphorine drug such as, for example, cyclophosphamide.” (Fuchs, Paragraph 0040). The presently claimed subject matter refers to a dose of that “is from about 0.16 mg/kg/day to less than 2.5 mg/kg/day.” Fuchs does not envision a lower dose than the dose of “40 mg/kg/day to about 60 mg/kg/day (e.g., about 50 mg/kg/day)’, let alone a dose that is 16 to 375 less.  Therefore, one of skill in the art would not have chosen to modify Fuchs to produce what is presently claimed and instead of would have relied on the teachings of the cited references to utilize the high dose that Fuchs and Dalla-Favera describe and that Fuchs states is effective as opposed to a “non-myeloablative dose of cyclophosphamide is from about 0.16 mg/kg/day to less than 2.5 mg/kg/day,” which the references, alone or together, teach away from. Applicant continue to argue that one of skill in the art reading Dalla-Favera would select a dose that is 16-375 times less than what is reported in Fuchs to treat a patient infected with HIV who has had a bone marrow transplant with the modified cells.  Applicants’ arguments have been fully considered, but are not found persuasive.
In response, claims are broad and recite a dose of cyclophosphamide that “is from about 0.16 mg/kg/day to less than 2.5 mg/kg/day” that suggest a treatment that causes no, minimal, or reversible cytopenia with little toxicity. Examples of non-myeloablative doses include, without limitation, approximately 1.3 mg/kg/day for a period of time that does not result in cumulative toxicity or 1.0 to 1.5 mg/kg/day for 2 to 4 months. Thus, a dose of 1.5 mg/kg/day for 2 months would be 90 mg/kg over the course of treatment as compared to one taught by prior art. The newly cited reference of McKinley et al teach a dose range of 1.0 to 1.5 mg/kg/day similar to one disclosed in the instant application that is known to be clinically effective with minimal adverse effect (see page 1754, col. 2, last para.). The base claim recites a dose but fails to recite the duration of treatment that is specific for the non-myeloablative dosage regimen of cyclophosphamide. To the extent, McKinley et al teach a dose range of 1.0 to 1.5 mg/kg/day that is clinically effective with minimal adverse effect, it is applicable to the rejection. Dalla-Favera teaches that the CTX activity is dose-dependent with a steep dose -response relationship and its dose-limiting toxicity is myelosuppression. Applicant should note that art teaches two different selection protocols, wherein the first protocol requires cyclophosphamide at 100 mg/m2 per day for 14 consecutive days (see col. 15, lines 49-51) that is at least 10 times less than one exemplified by instant specification that discloses patients are treated day -2 before the transplant with a single dose of 1000 mg/m2 cyclophosphamide (example 8, para. 262 of the instant specification example). Fuchs emphasized the use of non-myeloablative dose of the oxazaphosphorine drug such as cyclophosphamide. Fuchs et al define the term "non-myeloablative," as a property of a compound such as, for example, an oxazaphosphorine drug such as cyclophosphamide, whereby the compound does not have a cytotoxic effect on myeloid stem cells. McKinley et al reported a dose range of 1.0 to 1.5 mg/kg is clinically effective with minimal adverse effect as compared to dosage of 2.5mg/kg/day (see page 1754, col. 2, last para.). Thus, McKinley et al. cure the deficiency in Fuchs and Dalla-Favera by disclosing non-myeloablative dose of cyclophosphamide that suppress immune system without casing much of adverse side effect at low non myeloablative dose. Applicants' selective reading of Fuchs and Dalla-Favera ignores the teachings of the McKinley. There is no requirement for Fuchs and Dalla-Favera to teach that which is clearly taught by McKinley. Absent evidence of any unexpected superior result, a person of skill in the art would be motivated to  modify the method of Fuchs by administering to the patient a population of cyclophosphamide-resistant modified cells that is transfected with  a vector encoding ALDH1 to express higher  levels of ALDH1 within a cell to further increase the its ability to withstand non- myeloablative dose of cyclophosphamide as suggested by McKinley to minimize the adverse effect of CPX and thereby facilitate the engraftment of the gene modified bone marrow cells in the treatment of a subject to combat  HIV infection, with a reasonable expectation of success. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8, 19, 28-29, 32, 65-72 and 73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to a method for performing a bone marrow transplant in a patient infected with HIV, the method comprising: administering to the patient any population of cyclophosphamide-resistant modified cells expressing heterologous aldehyde dehydrogenase 1 (ALDH1), and at least one non-myeloablative dose of chemotherapeutic, wherein the chemotherapeutic is cyclophosphamide, and wherein the non-myeloablative dose of cyclophosphamide is from about 0.16 mg/kg/day to less than 2.5 mg/kg/day. Dependent claims limit the cells are stem cells or immune cells, subsequently limiting the stem cells to fetal stem cells, cord blood derived stem cells, hematopoietic stem cells (HSCs), pluripotent stem cells (PSCs), induced PSCs (iPSCs), embryonic stem cells (ESCs) or cells derived therefrom, such as CD34+ cells, CD90+ cells, CD45+ cells, CD17+ cells, CD45RA- cells, CD38-, or any combination thereof.
In analyzing whether the written description requirement is met for the genus claim, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features and functional attributes that would distinguish different members of the claimed genus. The claims embrace administering any cyclophosphamide-resistant modified cells derived from any tissue and species intended  for performing a bone marrow transplant in a patient infected with HIV and cyclophosphamide  from about 0.16 mg/kg/day to less than 2.5 mg/kg/day. 
The specification defines the term "non-myeloablative" to a treatment that causes no, minimal, or reversible cytopenia with little toxicity. Non-myeloablative regimens are immuno-ablation. Examples of non-myeloablative doses include, without limitation, approximately 1.3 mg/kg/day for a period of time that does not result in cumulative toxicity or 1.0 to 1.5 mg/kg/day for 2 to 4 months (McKinley et al., Clin J Am Soc Nephrol. 2009, 4:1754-1760). Other non-myeloablative doses are described throughout and are included within the definition of non-myeloablative doses. An agent or dose of an agent that results in "cumulative toxicity" refers to a dose that over time will lead to toxicity in the patient. For example, cyclophosphamide administered to a human at a dose of 2.5 mg/kg/day for a period of weeks will lead to cumulative toxicity (see para. 30). The specification also discloses stem cells include a cord blood cell, fetal stem cell, embryonic stem cell (ESC), hematopoietic stem cell (HSC), hematopoietic progenitors’ cell, pluripotent stem cell (PSC), induced PSC (iPSC), or a cell derived therefrom. In some embodiments, the immune cell is a T cell. In some embodiments, the cells are CD34+ and/or CD4+. In some embodiments, the cells are mesenchymal stem cells, stromal stem cells, cord blood derived hematopoietic stem/progenitor cells, cord tissue derived stem/progenitor cells, iPSCs, HESCs, fetal tissue derived stem cells, CD4+ cells, and the like (see para. 39).
The specification exemplifies the bone marrow cells transduced with a lentivirus vector expressing human ALDH1 transplanted into irradiated mice pretreated on days - 5 and -4 with 0.5 mg/kg fludarabine, day -2 with cyclophosphamide, and day -1 with busulfan and having received daily intraperitoneal (i.p.) injections of cyclophosphamide (CTX) at different doses: 0 mg/kg ("0 mg/kg post transplantation CTX"), 16 mg/kg ("16 mg/kg post-transplantation CTX"), or 30mg/kg ("30 mg/kg post-transplantation CTX") following a dosage regimen of 5 weeks of CTX, 1 week no CTX, followed by 1 week CTX treatment for a total of 6 weeks of CTX treatment, resulted in similar engraftment of greater than 40% in mice treated with the non-myeloablative 16 mg/kg/day CTX and in mice treated with the myeloablative 30 mg/kg/day CTX. Moreover, mice that were administered bone marrow cells transduced with the Test Vector and treated with the 16 mg/kg/day CTX had a significantly higher percentage of engraftment as compared with mice that were administered bone marrow cells transduced with the Control Vector and treated with the same dose of CTX (16 mg/kg/day). In view of foregoing, it is apparent that example 1 defines the non-myeloablative dose as 16 mg/kg/day CTX, wherein treatment included 5 weeks of CTX. Thus, instant specification provides plausible evidence that bone marrow cell transplantation can be achieved along with 16 mg/kg/day CTX. However, the specification is silent, on any other cyclophosphamide-resistant modified cells derived from any other tissue and CTX dose that is inconsistent with the examples of instant specification. As such, the Artisan of skill could not conclude that Applicant possessed any additional species and dosage of CTX, except for that of specifically described in specification (see fig. 1 and example 9). The specification lacks written description for performing a bone marrow transplant in a patient infected with HIV by administering to the patient any cyclophosphamide-resistant modified cells and at least 0.16 mg/kg/day to less than 2.5 mg/kg/day dose of cyclophosphamide as broadly encompassed by claim 1.  The Examples are limited to bone marrow cells transduced with a lentivirus vector expressing human ALDH1 transplanted into irradiated mice and 16 mg/kg/day CTX. The specification does not provide any guidance that any cell derived from any tissue and species could be modified and non- myeloablative dose of cyclophosphamide from about 0.16 mg/kg/day to less than 2.5 mg/kg/day to reconstitute bone marrow as broadly encompassed. Thus, it is concluded that the written description requirement is not satisfied for the claimed genus.

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lois-Caballe et al (USPGPUB 20170107519) teaches cell expressing a molecule that reduces expression of an HIV co-receptor that can be provided to target cells to treat, for example, HIV (see para. 80). It is further disclosed that CD34-positive hematopoietic stem cells are isolated from a patient's bone marrow using a immunomagnetic approach. The cells are cultured and treated with the recombinant virus particles (see para. 191). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632